El Juez Asooiado SeñoR Wole,
emitió la opinión del tribunal.
En una serie de decisiones esta corte ha resuelto que para probar, a los fines del registro, el carácter privativo de una propiedad, que aparentemente lia sido adquirida a nombre de una persona casada, las manifestaciones hechas por las partes en la escritura no son prueba suficiente. Acosta v. El Registrador de Caguas, 27 D.P.R. 250, y citas. También hemos resuelto que las manifestaciones de un padre en la escritura misma sin más no son suficientes para acreditar la procedencia del precio de compra como perteneciente a uno de los esposos. Sánchez v. El Registrador de San Juan, 28 D.P.R. 669. Esto es hasta donde llegan nuestras decisiones.
En el presente caso, sin embargo, consta en la escritura de .compra en su favor que antes de ser casada Carmen de la Torre Marrero había constituido una sociedad con Del-ibra Marrero, sociedad que fué disuelta al'ocurrir el matri-monio, pero nunca liquidada. Se hizo que tuviera lugar la liquidación en la misma escritura y el dinero obtenido como resultado de la liquidación fué pagado al vendedor como precio de compra o reservado para el pago de una hipo-teca. Así fué certificado por el notario. Además, el es-poso muestra ‘ su conformidad y Delfina Marrero, la socía anterior, también parte en la escritura, certifica necesaria-mente en cuanto a los hechos. Bajo las circunstancias ex-puestas se acredita que el precio de compra es propiedad privativa de Carmen de la Torre Marrero.

Debe revocarse la nota del registrador y verificarse la inscripción.